Case 7:19-cr-00857-NSR Document 137 Filed 09/30/20 Page 1of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against-
MAURICE ELLIS,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

The C.J.A. attorney assigned to this case

ORDER

19 Cr.857-02 (NSR)

Lorraine Gauli-Rufo is hereby ordered substituted
Attorney's Name

and the representation of the defendant in the above captioned matter is assigned to C.J.A. attorney

Susan C. Wolfe
Attorney's Name

Dated: White Plains, New York
September 30, 2020

——_—
—

esiit sunk
DOCUMENT
| ELECTRONICALLY Fi
“ poc#__
DATE FILED: _7 3p] 2a24

————-

SO ORDERED.

 

 
